                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                                        5/12/2021
__________________________________________
                                          :
UNITED STATES SECURITIES AND              :
EXCHANGE COMMISSION                       :
                                          :
            Plaintiff,                    :
                                          :
            v.                            : Civil Action No. 1:18-cv-8865-AJN-GWG
                                          :
ELON MUSK,                                :
                                          :
            Defendant.                    :
_________________________________________ :

                                          :
UNITED STATES SECURITIES AND              :
EXCHANGE COMMISSION                       :
                                          :
            Plaintiff,                    :
                                          :
            v.                            : Civil Action No. 1:18-cv-8947
                                          :
TESLA, INC.,                              :
                                          :
            Defendant.                    :
_________________________________________ :

 ORDER APPOINTING A DISTRIBUTION AGENT AND AUTHORIZING PAYMENT
              OF ADMINISTRATIVE FEES AND EXPENSES

         The Court, having reviewed the Motion of Plaintiff Securities and Exchange Commission

(the “SEC” or “Commission”) for an Order appointing Rust Consulting (“Rust”) as distribution

agent and authorizing payment of Rust’s administrative fees and expenses from the Fair Fund

established in this matter (the “Fair Fund”) without further Court Order and for good cause

shown,




                                                1
IT IS HEREBY ORDERED that:

       1.      The Motion is GRANTED;

       2.      Rust is appointed to serve as Distribution Agent (the “Distribution Agent”) for the

Fair Fund to assist in overseeing the administration and the distribution of the Fair Fund in

coordination with the Commission staff, pursuant to the distribution plan (the “Plan”) to be

approved by this Court;

       3.      Rust shall perform services in accordance with the pricing schedule and cost

proposal submitted by the Distribution Agent to the Commission. Such services may include,

but are not limited to, developing a Plan, determining the identities of injured investors and the

amounts lost, establishing a claims process to evaluate and verify claims, fielding inquiries from

investors and managing the ultimate distribution of the Fair Fund;

       4.      Rust shall coordinate with the Court-appointed Tax Administrator, Miller Kaplan

Arase LLP, to ensure that the Fair Fund, a Qualified Settlement Fund (“QSF”) under Section

468B(g) of the Internal Revenue Code, and regulated regulations, 26 C.F.R. §§ 1.468B-1 through

5, complies with all related legal and regulatory requirements, including but not limited to,

satisfying any reporting or withholding requirements imposed on distribution from the QSF;

       5.      Rust shall invoice all administrative fees and expenses incurred in the

administration and distribution of the Fair Fund to the Commission for review and approval by

the Commission. Any unresolved objections to an invoiced amount will be referred to the Court;

       6.      Within forty- five (45) days of the Court’s approval of the Plan, Rust will provide

a status report, and thereafter, will provide additional reports and quarterly account statements

within thirty (30) days after the end of every quarter. Moreover, once the Fair Fund has been

transferred to an escrow account opened by Rust as Distribution Agent, Rust will include with its



                                                 2
quarterly reports a quarterly accounting report in a format to be provided by the Commission.

The status report and quarterly accounting report will inform the Court and the Commission of

the activities and status of the Fair Fund during the relevant period and will specify, at a

minimum (a) the location of the account(s) comprising the Fair Fund; and (b) an interim

accounting of all monies in the Fair Fund as of the most recent month-end, including the value of

the account(s), all monies earned or received into the account(s), funds distributed to harmed

investors under the Court approved Plan, and any monies expended from the Fair Fund,

including fees, expenses, and taxes incurred by, or imposed on, the Fair Fund;

       7.      Upon completing its duties as Distribution Agent, Rust, working with the Court-

appointed Tax Administrator, Miller Kaplan Arase LLP, will prepare a final report and final

accounting for filing with the Court, in a format to be provided by the Commission;

       8.      Rust may be removed sua sponte at any time by the Court or upon motion of the

Commission and replaced with a successor. In the event Rust decides to resign, it will first give

written notice to the Court and to Commission staff of such intention, and the resignation, if

permitted, will not be effective until the Court appoints a successor;

       9.      The Distribution Agent will be entitled to charge reasonable fees and related

expenses incurred in the performance of its duties, in accordance with the cost proposal

submitted to the Commission staff. The Commission is authorized to approve and arrange

payment of the fees and expenses of the Distribution Agent directly from the Fair Fund without

further order of this Court. The Distribution Agent will submit invoices of all fees and expenses

incurred in connection with its duties to the Commission staff for review and, as appropriate,

payment. All payments will be reflected in the final accounting referenced herein; and




                                                  3
       10.     The Court will retain exclusive jurisdiction over the distribution, including, but

not limited to, claims against the Distribution Agent asserting liability for violation of any duty

imposed by the Plan or other Court order.

       IT IS SO ORDERED.



       Dated: April __, 2021
                 May 12, 2021                                 __________________________
                                                              Honorable Alison J. Nathan
                                                              United States District Judge




                                                  4
